Citation Nr: 0531752	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  97-33 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a compensable disability rating for 
malaria.  

2.  Entitlement to an increased evaluation for residuals, 
shell fragment wound, right upper back and shoulder, Muscle 
Groups I and II, rated as 20 percent disabling prior to July 
3, 1997; and, as of July 3, 1997, as 20 percent disabling for 
residuals of a shell fragment wound of the right upper back 
and shoulder affecting Muscle Group II; and as 10 percent 
disabling for residuals of a shell fragment wound of the 
right upper back and shoulder affecting Muscle Group I.   

3.  Entitlement to a disability rating in excess of 20 
percent for residuals, shell fragment wound, right calf, 
Muscle Group XI.  

4.  Entitlement to a disability rating in excess of 20 
percent for residuals, shell fragment wound, right buttock, 
Muscle Group XVII.  

5.  Entitlement to a disability rating in excess of 10 
percent for residuals, shell fragment wound, left leg, Muscle 
Group XI.  

6.  Entitlement to a disability rating in excess of 20 
percent for residuals, shell fragment wound, neck, Muscle 
Group XXIII, with traumatic arthritis and scars.  

7.  Entitlement to a disability rating in excess of 20 
percent for residuals, shell fragment wound, hemopneumothorax 
with retained foreign body.  

8.  Entitlement to a disability rating in excess of 10 
percent for residuals, shell fragment wound, lumbar area.  

9.  Entitlement to a disability rating in excess of 10 
percent for residuals, shell fragment wound, left popliteal 
area.  

10.  Entitlement to a compensable rating for a thoracotomy 
scar.  

11.  Entitlement to an effective date earlier than July 17, 
2001 for a 100 percent rating for post-traumatic stress 
disorder.  

12.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability 
(TDIU), prior to March 2, 2001.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In December 2003, the Board remanded the evaluation of the 
service-connected wound residuals for records and the 
examination of the veteran.  The required records have been 
received and examinations have been conducted.  The Board 
proceeds with its review of these claims.  

By a rating decision dated in October 2004, the RO granted 
service connection for post-traumatic arthritis of the lumbar 
spine and assigned a 20 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237; and granted service connection 
for the following scars:  scar on the left leg and in the 
left popliteal area, each rated 10 percent; and scars on the 
right calf, right upper shoulder, right side, and right 
buttock, each rated noncompensable.  As the veteran has not 
appealed the ratings or effective dates assigned for these 
additional disabilities, such issues are not before the Board 
at this time.  See, e.g., Grantham v. Brown, 114 F. 3d 1156 
(1997).  

In October 2002, the Board denied the veteran's appeal for a 
compensable rating for malaria.  He appealed to the Court of 
Appeals for Veterans Claims (Court).  The Court subsequently 
vacated the Board's decision and remanded the matter back to 
the Board.  The issue of entitlement to a compensable 
disability rating for malaria is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The residuals of a shell fragment wound to the veteran's 
right shoulder, Muscle Groups I, are manifested by a muscle 
injury that is moderate, and no more than moderate.  

3.  The residuals of a shell fragment wound to the veteran's 
right upper back, Muscle Groups II, are manifested by a 
muscle injury that is moderate, and no more than moderate.  

4.  The residuals of a shell fragment wound, right calf, 
Muscle Group XI, are manifested by a muscle injury that is 
moderately severe, and no more than moderately severe.  

5.  The residuals of a shell fragment wound, right buttock, 
Muscle Group XVII, are manifested by a muscle injury that is 
moderate, and no more than moderate.  

6.  The residuals of a shell fragment wound, left leg, Muscle 
Group XI, are manifested by a muscle injury that is moderate, 
and no more than moderate.  

7.  The residuals of a shell fragment wound of the neck, 
Muscle Group XXIII, with traumatic arthritis and scars, are 
manifested by a muscle injury that is moderate, and no more 
than moderate.  

8.  The residuals of a shell fragment wound of the neck, 
Muscle Group XXIII, with traumatic arthritis and scars, are 
manifested by a limitation of cervical spine motion that is 
no more than moderate in degree, with consideration of pain, 
repetitive movement, fatigue and weakness.  

9.  The service-connected residuals of a shell fragment wound 
of the chest, with status-post hemopneumothorax and a 
retained foreign body are symptomatic but are not productive 
of any abnormal pulmonary function test results.  

10.  The service-connected residuals, shell fragment wound, 
lumbar area, are manifested by an injury to Muscle Group XX, 
lumbar region, which is moderate, and no more than moderate.  

11.  The service-connected residuals, shell fragment wound, 
left popliteal area are manifested by a 3 centimeter scar 
behind the left knee and active and passive limitation of 
left knee flexion to 110 degrees, decreased to 100 degrees on 
repetitive motion

12.  The service-connected thoracotomy scar is asymptomatic 
and is not poorly nourished, ulcerated, unstable, tender, or 
painful on objective demonstration; and it does not limit any 
chest function.  

13.  The veteran's informal claim for service connection for 
PTSD was received on March 2, 2001, and his PTSD produced 
total occupational and social impairment at that time.   

14.  Prior to March 2, 2001, the veteran, as a result of his 
service-connected wound residuals alone, was unable to secure 
or follow any form of substantially gainful occupation which 
is consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  Prior to July 3, 1997, the criteria for a 30 percent 
rating, and no more, for residuals of shell fragment wounds, 
right upper back and shoulder, Muscle Groups I and II, were 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.55, 4.56 and Codes 5301, 5302 (1996).  

2.  As of July 3, 1997, the criteria for a rating in excess 
of 20 percent for residuals of shell fragment wounds, right 
upper back, Muscle Group II, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.55, 4.56 and Code 5302 (2005).  

3.  As of July 3, 1997, the criteria for a rating in excess 
of 10 percent for residuals of shell fragment wounds, right 
shoulder, Muscle Group I, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.55, 4.56 and Code 5301 (2005).  

4.  The criteria for a rating in excess of 20 percent for 
residuals, shell fragment wound, right calf, Muscle Group XI, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.56 and Code 5311 (1996, 
2005).  

5.  The criteria for a rating in excess of 20 percent for 
residuals, shell fragment wound, right buttock, Muscle Group 
XVII, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.56 and Code 5317 
(1996, 2005).  

6.  The criteria for a rating in excess of 10 percent for 
residuals, shell fragment wound, left leg, Muscle Group XI, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.56 and Code 5311 (1996, 
2005).  

7.  The criteria for a rating in excess of 20 percent for 
residuals, shell fragment wound, neck, Muscle Group XXIII, 
with traumatic arthritis and scars, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.56 and Code 5323 (1996, 2005).  

8.  The criteria for a rating in excess of 20 percent for 
residuals, shell fragment wound, hemopneumothorax with 
retained foreign body, have not been met.  38 U.S.C.A. 
§§ 110, 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Codes 6818 (1996), 6843 (2005).  

9.  The criteria for a 20 percent rating, and no more, for 
residuals, shell fragment wound, Muscle Group XX, lumbar 
region, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.56 and Code 5320 
(1996, 2005).  

10.  The criteria for a rating in excess of 10 percent for 
residuals, shell fragment wound, left popliteal area have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 7804, 7805, 5257, 5260, 
5261 (2002, 2005).  

11.  The criteria for a compensable rating for a thoracotomy 
scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.31 and Codes 
7803, 7804, 7805 (2002, 2004).  

12.  The criteria for an effective date of March 2, 2001, and 
no earlier, for a grant of service connection for PTSD and a 
100 percent rating for PTSD, have been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.105(a), 3.151, 3.155, 3.157, 3.159, 3.400 (2005); Rodriguez 
v. West, 189 F.3d 1351 (Fed. Cir. 1999).  

13.  Prior to March 2, 2001, the criteria for the assignment 
of a TDIU rating were met; from that date the claim is moot.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2005).  Information means non-evidentiary facts, such as the 
claimants address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).  

The appellant filed his claims before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claims now 
before the Board.  Discussions in the October 1997 rating 
decision on appeal, the November 1997 statement of the case 
(SOC), and various SSOCs, including the most recent dated in 
October 2004, adequately informed him of the information and 
evidence needed to substantiate all aspects of his claims.

VCAA notice letters dated in January 2004 and November 2004 
informed the veteran of the VCAA's implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal; however, the rating 
decision on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see 
VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element,"  the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The November 2004 VCAA notice 
letter requested that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In this case, the veteran has been afforded multiple 
appropriate examinations.  These evaluations were quite 
thorough in nature and adequate for rating purposes.  These 
examinations, along with the other relevant evidence of 
record, are sufficient to decide the claims on appeal.  There 
is no duty to provide another examination or medical opinion.  
Id. 

During the pendency of his claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

Increased Ratings

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (2004).  The Board has considered all the evidence 
of record.  However, the most probative evidence of the 
degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2005).  A review of the record demonstrates 
that the RO considered the old and new criteria for rating 
disabilities of the spine, and the veteran was made aware of 
the changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997).  

Prior to July 3, 1997, muscle injuries were rated as follows:  

A slight (insignificant) disability of muscles has the 
following attributes:  

Type of injury: Simple wound of muscle without 
debridement, infection or effects of laceration;  

History and complaint: Service department record of 
wound of slight severity or relatively brief 
treatment and return to duty: healing with good 
functional results; no consistent complaint of 
cardinal symptoms of muscle injury or painful 
residuals; 

Objective findings: Minimum scar; slight, if any, 
evidence of fascial defect or of atrophy or of 
impaired tonus; no significant impairment of 
function and no retained metallic fragments.  
38 C.F.R. § 4.56(a) (1996).  

A moderate disability of muscles has the following 
attributes:  

Type of injury: Through and through or deep 
penetrating wounds of relatively short track by 
single bullet or small shell or shrapnel fragment 
are to be considered as of at least moderate 
degree; absence of explosive effect of high 
velocity missile and of residuals of debridement or 
of prolonged infection;  

History and complaint: Service department record or 
other sufficient evidence of hospitalization in 
service for treatment of wound.  Record in the file 
of consistent complaint on record from first 
examination forward, of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue and 
fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles;  

Objective findings: Entrance and (if present) exit 
scars linear or relatively small and so situated as 
to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of 
muscle tonus, and of definite weakness or fatigue 
in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.)  
38 C.F.R. § 4.56(b) (1996).  

A moderately severe disability of muscles has the following 
attributes:  

Type of injury: Through and through or deep 
penetrating wound by high velocity missile of small 
size or large missile of low velocity, with 
debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular 
cicatrization;

History and complaint: Service department record or 
other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of 
wound of severe grade; record in the file of 
consistent complaint of cardinal symptoms of muscle 
wounds; evidence of unemployability because of 
inability to keep up with work requirements is to 
be considered, if present;  

Objective findings: Entrance and (if present) exit 
scars relatively large and so situated as to 
indicate track of missile through important Muscle 
Groups; indications on palpation of moderate loss 
of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm 
resistance of muscles compared with sound side;  
tests of strength and endurance of Muscle Groups 
involved (compared with sound side) give positive 
evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c) (1996).  

A severe disability of muscles has the following attributes:  

Type of injury: Through and through or deep 
penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or 
explosive effect of high velocity missile, or 
shattering bone fracture with extensive debridement 
or prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization;  

History and complaint: As under moderately severe 
(paragraph (c) of this section), in aggravated 
form;  

Objective findings: extensive ragged, depressed, 
and adherent scars of skin so situated as to 
indicate wide damage to Muscle Groups in track of 
missile; x-ray may show minute multiple scattered 
foreign bodies indicating spread of intermuscular 
trauma and explosive effect of missile; palpation 
shows moderate or extensive loss of deep fascia or 
of muscle substance; soft or flabby muscles in 
wound area; muscles do not swell and harden 
normally in contraction; tests of strength or 
endurance compared with the sound side or of 
coordinated movements show positive evidence of 
severe impairment of function; in electrical tests, 
reaction of degeneration is not present but a 
diminished excitability to faradic current compared 
with the sound side may be present; visible or 
measured atrophy may or may not be present; 
adaptive contraction of opposing group of muscles, 
if present, indicates severity; adhesion of scar to 
one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial sealing over 
the bone without true skin covering, in an area 
where bone is normally protected by muscle, 
indicates the severe type; atrophy of Muscle Groups 
not included in the track of the missile, 
particularly of the trapezius and serratus in 
wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire 
muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included 
in the severe group if there is sufficient evidence 
of severe disability.  38 C.F.R. § 4.56(d) (1996).  

Muscle injuries in the same anatomical region, i.e., (1) the 
shoulder girdle and the arm, (2) the forearm and the hand, 
(3) the pelvic girdle and the thigh, (4) the leg and the 
foot, will not be combined, but instead, the disability 
evaluation for the major group will be elevated from moderate 
to moderately severe or from moderately severe to severe 
according to the severity of the aggregate impairment of 
function of the extremity. 38 C.F.R. § 4.55(a) (1996).  
Muscle injury ratings will not be combined with peripheral 
nerve paralysis ratings for the same part, unless affecting 
entirely different functions. 38 C.F.R. § 4.55(g) (1996).


As of July 3, 1997, muscle disabilities will be evaluated 
under the following criteria:  

(a)	An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of 
the Muscle Group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  

(b)	A through-and-through injury with muscle 
damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  

(c)	For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of 
movement.  

(d)	Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall 
be classified as slight, moderate, moderately 
severe or severe as follows:

(1)  Slight disability of muscles.

(i)	Type of injury.  Simple wound of muscle 
without debridement or infection.  

(ii)	History and complaint.  Service department 
record of superficial wound with brief treatment 
and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this 
section.  

(iii)	Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.  

(2)  Moderate disability of muscles. 

(i)	Type of injury.  Through and through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.

(ii)	History and complaint.  Service department 
record or other evidence of in-service treatment 
for the wound.  Record of consistent complaint of 
one or more of the cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of 
this section, particularly lowered threshold of 
fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  

(iii)	Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some 
loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the 
sound side.  

(3)  Moderately severe disability of muscles.

(i)	Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.

(ii)	History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section and, if present, 
evidence of inability to keep up with work 
requirements.

(iii)	Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more Muscle Groups.  Indications on 
palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.

(4)  Severe disability of muscles

(i)	Type of injury.  Through and through or deep 
penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii)	History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with 
work requirements.

(iii)	Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to Muscle 
Groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:

(A)	X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and 
explosive effect of the missile.

(B)	Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally 
protected by muscle.

(C)	Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.

(D)	Visible or measurable atrophy.

(E)	Adaptive contraction of an opposing group of 
muscles.  

(F)	Atrophy of Muscle Groups not in the track of 
the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.

(G)	Induration or atrophy of an entire muscle 
following simple piercing by a projectile.

38 C.F.R. § 4.56 (2005).  62 Fed. Reg. 30238 (June 
3, 1997).  

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14.  Additionally, 
the combined evaluation of Muscle Groups acting on a single 
unankylosed joint must be lower than the rating for 
unfavorable ankylosis of that joint, except when muscles 
groups I and II are acting on the shoulder.  38 C.F.R. § 
4.55(d).  When compensable Muscle Group injuries are in the 
same anatomical region, but do not act on the same joint, the 
rating for the most severely injured Muscle Group will be 
increased by one level, and used as the combined evaluation 
for all affected Muscle Groups.  38 C.F.R. § 4.55(e).  
Otherwise, for Muscle Group injuries in different anatomical 
regions (not acting on ankylosed joints), each injury is 
separately rated, and ratings are then combined under VA's 
"combined ratings table" at 38 C.F.R. § 4.25, for the 
purposes of determining schedular compensation ratings.  
38 C.F.R. § 4.55 (2005).  

Shell Fragment Wound, Right Upper Back and Shoulder, Muscle 
Groups I and II

Factual Background

The service medical records show the veteran sustained 
multiple fragment wounds in March 1970.  The wounds involved 
the posterior chest.  There was a right hemopneumothorax and 
a right tube thoracostomy was done.  The hospital discharge 
summary shows that admission examination disclosed healed 
wounds over the right posterior thorax.  Chest X-rays 
revealed a metallic foreign body overlying the second right 
posterior rib, but the lungs were fully expanded, 
bilaterally.  

On VA examination, in June 1972, the veteran told of 
stepping on a booby trap during service in Vietnam.  He 
complained of pain in the right upper back.  Examination 
disclosed a 7 inch long and 11/2 wide scar over the right 
trapezius.  There was a 6 inch long and 2 inch wide scar 
over the right scapula.  X-rays disclosed a small metallic 
foreign body, approximately 4 millimeters in diameter, near 
the right anterior hilum, and another small foreign body 
over the right apical area.  The pertinent diagnosis was 
shell fragment wound, right upper back.  

On the October 1972 VA examination, scars were noted on the 
veteran's back, over the right trapezius and right scapula, 
involving Muscle Groups I and II and averaging 11/2 by 3/4 
inches.  Chest X-rays showed that small metallic foreign 
bodies were imbedded in the right upper lobe.  The lung 
fields were otherwise clear.  The pertinent diagnosis was 
residual surgical and fragment wounds of the back 
(penetrating to the right chest) groups I and II.  

The veteran was also seen by a VA chest specialist, in 
October 1972.  It was noted that the veteran had sustained 
fragment wounds to the right posterior chest and suffered 
the traumatic collapse of the right lung.  He was treated 
with tube thoracotomy drainage.  Since then, he had 
practically nothing by way of chest symptoms.  The doctor 
found two healed fragment wound scars in the right posterior 
chest, one medially near the apex, and the other about 2 
inches below.  X-rays disclosed a 3 millimeter shadow of a 
retained shell fragment over the first rib and a similar 
shadow in the upper pole of the right hilium region.  
Diagnoses were status post traumatic right pneumothorax due 
to shell fragment wound with slight pleural thickening and 
several small retained metallic fragments.  

A December 1972 rating decision granted a 20 percent rating, 
effective in March 1972, for residuals, shell fragment wound, 
right upper back and shoulder, Muscle Groups I and II.  That 
evaluation remained in effect until an October 2004 rating 
decision granted, effective July 3, 1997, a 20 percent rating 
for residuals of a shell fragment wound of the right upper 
back and shoulder affecting Muscle Group II; and a 10 percent 
rating for residuals of a shell fragment wound of the right 
upper back and shoulder affecting Muscle Group I.  

On VA examination, in June 1981, the veteran reported that 
his wounds in the shoulder and upper back were worse in cold 
weather.  On examination, the shoulders had a full range of 
motion without pain.  There was no atrophy, effusion or 
limitation of motion.  X-rays continued to show the two 
metallic densities.  The diagnosis was shell fragment wound 
upper right back and shoulder.  

On VA examination in May 1990, The veteran complained of pain 
in his right shoulder and upper back.  He had a 3 inch by 1 
inch well healed scar in the upper part of the right 
intrascapular area.  The right shoulder was slightly painful 
on motion, but had no restriction.  The diagnosis was 
residuals of a shell fragment wounds of the right upper back 
and right shoulder.  

On the May 1997 VA examination, the examiner reviewed the 
history of the veteran's wounds.  The veteran complained of 
neck pain going down to the shoulders.  There was a 2 inch 
scar on the posterior right shoulder, with a dimple in the 
skin.  There was also a 1+ scar on the upper right thorax 
with a dimple.  There was grade 5 or normal strength in the 
upper extremities.  Both shoulders demonstrated a range of 
motion to 150 degrees flexion, 30 degrees extension, 90 
degrees internal rotation, 90 degrees external rotation, and 
160 degrees abduction.  The examiner expressed the opinion 
that this was a normal range of motion.  The diagnosis was 
status post shrapnel wound to the right shoulder and back.  

In accordance with the order of the Court and remand by this 
Board, the veteran was examined in March 2004.  He complained 
of pain in the right shoulder.  He said that it did not hurt 
much at all and the left shoulder hurt more.  On examination, 
the range of motion in both shoulders was normal and 
repetitive motion did not change the range of motion.  The 
impression was shoulder pain from scars to the shoulders from 
shrapnel scars.  On examination for neurological disorders, 
the veteran complained of weakness in his hands.  Grip 
strength in both hands was 65 degrees.  Sensation was intact.  
Reflexes were equal.  Strength was 4 out of 5.  The 
impression was numbness and decreased strength in the hands 
from shrapnel wounds.  As to scars, the veteran had a 5 
centimeter scar on the right upper shoulder and another 5 
centimeter scar below it to the right.  The scars were not 
painful and pink in color.  

Criteria

Muscle Group I functions in upward rotation of the scapula 
and elevation of the arm above the shoulder.  It includes the 
extrinsic muscles of shoulder girdle: (1) the trapezius; (2) 
the levator scapulae; and (3) the serratus magnus.  A slight 
injury to dominant or nondominant upper extremity will be 
rated as noncompensable.  A moderate injury to dominant or 
nondominant upper extremity will be rated as 10 percent 
disabling.  A moderately severe injury will be rated as 30 
percent disabling if involving the dominant upper extremity 
and as 20 percent disabling if involving the nondominant 
upper extremity.  A severe injury will be rated as 40 percent 
disabling if involving the dominant upper extremity and as 30 
percent disabling if involving the nondominant upper 
extremity.  38 C.F.R. Part 4, Code 5301 (2005)

Muscle Group II functions in depression of arm from vertical 
overhead to hanging at side (1, 2); downward rotation of 
scapula (3, 4); 1 and 2 acts with Group III in forward and 
backward swing of the arm.  It includes the extrinsic muscles 
of shoulder girdle: (1) Pectoralis major II (costosternal); 
(2) latissimus dorsi and teres major (teres major, although 
technically an intrinsic muscle, is included with latissimus 
dorsi); (3) pectoralis minor; and (4) rhomboid.  A slight 
injury to dominant or nondominant upper extremity will be 
rated as noncompensable.  A moderate injury to dominant or 
nondominant upper extremity will be rated as 20 percent 
disabling.  A moderately severe injury will be rated as 30 
percent disabling if involving the dominant upper extremity 
and as 20 percent disabling if involving the nondominant 
upper extremity.  A severe injury will be rated as 40 percent 
disabling if involving the dominant upper extremity and as 30 
percent disabling if involving the nondominant upper 
extremity.  38 C.F.R. Part 4, Code 5302 (2005) 

Analysis

The record shows that the veteran sustained wounds to Muscle 
Groups I and II.  In both instances, metallic fragments 
penetrated the Muscle Group involved.  One fragment 
apparently involved a through and through wound, as the 
fragment passed though the muscles and lodged in the lungs.  
The other fragment made a deep penetrating wound and lodged 
deep within the body.  Thus, both of these wounds are at 
least moderate in severity.  38 C.F.R. § 4.56(b) (1996); 
4.56(d)(2) (2005).  The criteria before and after July 3, 
1997 provide a 10 percent rating for a moderate injury to 
Muscle Group I and a 20 percent rating for an injury to 
Muscle Group II.  The medical reports provide a preponderance 
of evidence which establishes that the wounds do not manifest 
the muscle damage or tissue loss associated with a moderately 
severe or severe injury.  Thus, higher ratings are not 
warranted.   

The RO, in its January 2004 rating decision noted a change in 
the law that affects the rating.  Prior to July 3, 1997, 
muscle injuries in the same anatomical region, such as the 
shoulder girdle and the arm, would not be combined, but 
instead, the disability evaluation for the major group will 
be elevated from moderate to moderately severe or from 
moderately severe to severe according to the severity of the 
aggregate impairment of function of the extremity.  38 C.F.R. 
§ 4.55(a) (1996).  Thus, instead of rating assigning a 10 
percent rating for a moderate wound to Muscle Group I and a 
20 percent rating for a moderate wound to Muscle Group II, 
the rating for both would be as a moderately severe injury to 
Muscle Group II, ratable at 30 percent.  Consequently, the 
Board will assign a 30 percent rating prior to July 3, 1997.  

As of July 3, 1997, the new regulation provided that when 
compensable Muscle Group injuries are in the same anatomical 
region, but do not act on the same joint, the rating for the 
most severely injured Muscle Group will be increased by one 
level, and used as the combined evaluation for all affected 
Muscle Groups.  38 C.F.R. § 4.55(e) (emphasis added).  Here, 
Muscle Group I acts to raise the shoulder and Muscle Group II 
acts to lower the shoulder.  That is, the muscles act on the 
same joint.  Therefore, the special provisions of 38 C.F.R. 
§ 4.55(e) do not apply and the disability rating can not be 
combined and rated under that regulation.  Instead, each 
injury is separately rated, and ratings are then combined 
under VA's "combined ratings table" at 38 C.F.R. § 4.25, 
for the purposes of determining schedular compensation 
ratings.  Thus, as of July 3, 1997, the moderate injury to 
Muscle Group I must be rated as 10 percent disabling and the 
moderate injury to Muscle Group II must be rated as 20 
percent disabling.  38 C.F.R. § 4.55 (2005).  

The functional impairment that can be attributed to pain, 
weakness, limitation of motion, and excess fatigability has 
been taken into account.  38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet App 202 (1995).  There is no objective 
medical evidence to show that pain or flare-ups of pain 
results in any additional limitation of motion of the 
shoulder spine to a degree that supports a higher rating, nor 
is there medical evidence of any weakness, fatigue or 
incoordination that results in such a degree of limitation of 
motion.

Right Calf, Muscle Group XI, Currently Rated as 20 Percent 
Disabling
Left Leg, Muscle Group XI, Currently Rated as 10 Percent 
Disabling

Factual Background

The service medical records show the veteran sustained 
multiple fragment wounds in March 1970, to include the 
wounds involved the lower extremities.  X-rays revealed 
foreign bodies over the soft tissues of the tibia and 
fibula, bilaterally.  The leg wounds were debrided.  While 
debriding the large wound over the right popliteal space the 
popliteal vein had to be ligated.  The veteran underwent 
secondary closure of the wounds of the right and left legs.  
The large wound on the left lower calf was difficult to 
close and there was moderate tension along the suture line.  
Postoperatively, the veteran did well, except for continued 
difficulty with dorsiflexion of the left foot.  He begun 
physiotherapy and gradually improved.  Two weeks after 
surgery, the sutures were removed and a separation of the 
lower pole of the left calf wound occurred.  On discharge, 
the veteran could flex his right ankle only 10 degrees, and 
still had a limp with some inversion of the right foot.  

On VA examination, in June 1972, the veteran told of stepping 
on a booby trap during service Vietnam.  He complained of 
pain in both legs while standing for long periods of time.  
The examiner noted a scar 13 inches long and 3 inches wide in 
the right popliteal area, extending down the plantar surface 
of the right leg.  There was a scar 11 inches long and 21/2 
inches wide over the posterior surface of the left leg.  The 
pertinent diagnosis was shell fragment wounds right and left 
legs.  

On VA examination in October 1972, the veteran reported that 
his legs hurt when standing too long.  Examination of the 
right leg showed a surgical and fragment wound scar of the 
right calf extending to the lateral popliteal fossa, 3.5 
inches by 3/4 inches.  Muscle group XI was involved.  The scar 
was adherent and tender to palpation.  On the left leg, the 
surgical and fragment wound scar on the lower posterior leg 
was 4 inches by 1 inch.  The scar was fairly adherent, but 
not tender to palpation.  Muscle Group XI was involved.  The 
pertinent diagnosis was residual fragment wound and surgical 
scars of extremities (tender in left calf) Muscle Group XI 
(both legs) involved.  

On VA examination in June 1981, the veteran reported that his 
calves were worse in cold weather.  His left lower calf was 
painful on prolonged standing.  On examination there was no 
limitation of joint motion.  The knees were normal with a 
full range of motion.  The calves had no atrophy, tenderness, 
edema, or tremor.  Heel and toe walking was normal.  There 
was no limp.  The pertinent diagnoses were shell fragment 
wounds, right calf and left leg.  

In July 1991, a private physician, P. K. T., M.D. reported on 
his examination of the veteran.  The veteran walked without a 
limp.  The wounds of both lower extremities seemed to have 
healed well, without major residual disability.  There was a 
6 inch scar over the right popliteal area which was well 
healed.  He did have some persistent numbness along the 
lateral aspect of the right calf and foot.  There was a 
normal range of right ankle, foot and knee motion.  There was 
a large 6 inch scar on the left ankle and calf which was well 
healed.  He had normal function of the left ankle and foot.  
The pertinent diagnosis was multiple old healed wounds in 
both lower extremities.  

The report of the May 1997 VA examination shows that the 
veteran's medical history was reviewed.  There was an 8 inch 
scar behind the right knee in the popliteal upper gastroc 
area and an 8 inch scar behind the left ankle about half-way 
between the left ankle and gastroc muscle.  There was grade 5 
or normal muscle strength in the lower extremities, with no 
evidence of any weakness.  Calf muscles measured 17 3/4 inches 
in circumference on the right and 17+ inches on the left.  
There was some atrophy of the left gastroc soleus muscle.  
X-rays revealed small fragments of shrapnel behind the left 
knee.  The diagnosis was status post shrapnel wound to the 
right knee and left gastroc soleus muscle, with normal 
residuals.  The doctor noted that the veteran had evidence of 
mild atrophy of the left gastroc soleus muscle, but the 
soleus muscle tendon unit appeared to be working normally, 
with good, grade 5, plantar flexion power of the left foot.  
The doctor commented that the muscle wound of the right knee 
did not leave any residual muscle weakness.  It was noted 
that the veteran had grade 5 right hamstring muscle strength 
and grade 5 right gastroc soleus muscle strength.  There was 
no evidence of any damage to the knee joint on X-ray.  

On VA examination in March 2004, it was noted that the 
veteran was injured in June 1969, while serving in Vietnam, 
when he received shrapnel from a booby trap.  On examination 
of his muscles, the veteran reported pain in the right calf.  
There was stiffness and burning pain.  The veteran described 
it as a constant pain, worse when he walked or sat for long 
periods.  Examination showed equal, 4/5 strength in the lower 
extremities.  Sensation was intact.  Reflexes were intact.  
The impression was pain in the right calf from shrapnel 
wounds.  

On examination of his left knee, the veteran complained of 
pain at the site of the scar on his left lower leg.  It was 
noted to be on the inner aspect of the leg.  The examiner 
found tenderness over the scar on the left lower leg.  The 
impression was pain in the left knee and lower leg from 
shrapnel wounds.  

On the neurologic portion of the March 2004 VA examination, 
the veteran complained of both legs going numb, the right 
worse than the left.  Symptoms were aggravated by standing.  
He said that he had burning all the time in his lower legs.  
The examiner found sensation to be intact in the lower 
extremities.  Reflexes were equal.  Strength was about 4/5.  

On examination of the veteran's scars, he was noted to have a 
scar on his right calf, which was 13 centimeters long.  It 
was jagged with some keloid formation.  It was pink and 
nontender.  On the posterior aspect of the left lower leg, 
there was an 11 centimeter pink scar which was very painful 
to the touch.  The impression was scars from shrapnel wounds.  

Criteria

Injury to Muscle Group XI, the posterior and lateral crural 
muscles; the muscles of the calf, will be rated as 30 
percent disabling where severe, 20 percent disabling where 
moderately severe, 10 percent disabling where moderate and 
noncompensable where slight.  38 C.F.R. Part 4, Code 5311 
(2005).   

Analysis

Under the criteria set forth above, the current 20 percent 
rating for an injury to the muscles of the right calf is 
appropriate for a moderately severe injury.  Such an injury 
is marked by through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  The service department 
record or other evidence would show hospitalization for a 
prolonged period for treatment of wound.  Here, the service 
medical records show a history consistent with this kind of 
wound.  Objective findings have included palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side have demonstrated positive 
evidence of impairment.  In this case, the medical reports 
provide a preponderance of evidence that the service-
connected right calf wound does not exceed these 
manifestations.  The competent medical evidence establishes 
that the disability manifestations do not approximate the 
greater impairments and muscle loss associated with a severe 
muscle injury, characterized by findings that include through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring; service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound; ragged, 
depressed and adherent scars indicating wide damage to Muscle 
Groups in missile track, tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicating severe impairment of 
function; X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; adhesion of a scar to one of the long bones, 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of Muscle Groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Simply 
put, the preponderance of the evidence is against a finding 
that the clinical evidence reveals findings, either 
historical or current, consistent with more than a moderately 
severe injury to Muscle Group XI, consistent with the cited 
legal authority, to include 38 C.F.R. § 4.56.

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for his service-connected 
residuals, shell fragment wound, right calf, Muscle Group XI, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The left calf muscle injury is rated 10 percent disabling, 
which is appropriate for a moderate muscle injury with 
retained foreign bodies, some muscle tissue loss, and 
symptoms such as pain.  The medical reports do not show the 
more extensive symptomatology required to characterize the 
injury as moderately severe.  See the criteria set forth 
above.  Specifically, the record does not show the 
problematic history associated with the right calf, nor does 
the record show the more extensive muscle tissue damage 
associated with a moderately severe injury.  Consequently, 
the Board finds that the medical reports provide a 
preponderance of evidence which establishes that the left 
calf injury does not approximate any applicable criteria for 
a higher rating.  Since the preponderance of the evidence is 
against the veteran's claim for an increased rating for his 
service-connected residuals, shell fragment wound, left calf, 
Muscle Group XI, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz, Id.

As noted in the introduction, while not at issue, the Board 
notes that the medical evidence dated in recent years also 
shows that the veteran's service-connected shell fragment 
wound scar in the region of the left calif is tender to 
palpation.  A separate 10 percent rating is in effect for 
this scar.  See 38 C.F.R. § 4.14. Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Right Buttock, Muscle Group XVII, Currently Rated as 20 
Percent Disabling

Factual Background

The service medical records show the veteran sustained 
multiple fragment wounds in March 1970.  The wounds to the 
right buttock required secondary closure.  When sutures were 
removed, there was a small area of separation.  

On VA examination, in June 1972, the veteran told of stepping 
on a booby trap during service Vietnam.  Examination 
disclosed an 8 inch long and 21/2 wide scar over the upper 
medial area of the right buttock.  The pertinent diagnosis 
was shell fragment wound right buttock.  

The report of the October 1972 VA examination shows the 
veteran's right buttock had a fragment wound and surgical 
scar which was adherent and depressed.  It was 3 inches by 
0.5 inch.  Muscle Group XVII was involved.  The pertinent 
diagnosis was residual fragment wound and surgical scars of 
the right buttock, Muscle Group XVII.  

On VA examination in June 1981, the veteran reported that the 
wound of the right buttock was tender only rarely.  
Examination did not disclose any symptomatology of the 
buttocks.  There was no limitation of joint motion.  The 
diagnosis was shell fragment wound right buttock.  

VA clinical notes show the veteran complained of right hip 
pain in August and October 1996.  In October 1996, he was 
sent for X-rays, which disclosed multiple metallic fragments 
in the soft tissues and bony structure of the right ilium.  

The report of the May 1997 VA examination shows the veteran's 
medical history was reviewed.  There was a 2+ right lower 
lumbar gluteal scar with a dimple.  The veteran's X-rays 
showed several small fragments in his buttock.  No 
restriction of buttock function was noted.  The pertinent 
diagnosis was status post shrapnel wound to the right gluteal 
area, with normal residuals.  

On VA examination in March 2004, it was noted that the 
veteran was injured in June 1969, while serving in Vietnam, 
when he received shrapnel from a booby trap.  On examination 
of his muscles, the veteran reported pain in the right 
buttock.  There was stiffness and burning pain.  The veteran 
described it as a constant pain, worse when he walked or sat 
for long periods.  Examination showed equal, 4/5 strength in 
the lower extremities.  Sensation was intact.  Reflexes were 
intact.  The impression was pain in the right buttock from 
shrapnel wounds.  

Criteria

Muscle Group XVII functions in the extension of hip (1); 
abduction of the thigh; elevation of the opposite side of 
pelvis (2, 3); tension of the fascia lata and iliotibial 
(Maissiat's) band, acting with Muscle Group XIV (6), and in 
postural support of body steadying pelvis upon head of femur 
and condyles of femur on tibia (1).  It includes the muscles 
of pelvic girdle group 2: (1) Gluteus maximus; (2) gluteus 
medius; and (3) gluteus minimus.  Injury to Muscle Group 
XVII, will be rated as 50 percent disabling where severe, 40 
percent disabling where moderately severe, 20 percent 
disabling where moderate and noncompensable where slight.  
38 C.F.R. Part 4, Code 5317 (2005).   

Analysis

The current 20 percent evaluation is appropriate for a 
moderate injury to Muscle Group XVII.  A noted above, a 
moderate injury is one which involves a through and through 
wound or retained fragments.  The next higher rating is 40 
percent which requires a moderately severe injury.  The 
highest rating under this code is 50 percent which requires a 
severe injury.  As set forth above, both moderately severe 
and severe injuries are characterized by loss of muscle 
substance.  In this case, the medical reports provide a 
preponderance of evidence which repeatedly show that the 
buttocks injury did not result in the degree of muscle loss 
which would approximate either set of criteria for a higher 
rating.  38 C.F.R. § 4.7 (2005).  Consequently, since the 
preponderance of the evidence is against the veteran's claim 
for a higher rating for the injury to Muscle Group XVII, in 
the right buttocks, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz, Id.  

Neck, Muscle Group XXIII, with Traumatic Arthritis,
Currently Rated as 20 Percent Disabling.

Factual Background

The veteran's in-service shell fragment wounds included the 
posterior chest.  

On VA examination, in June 1972, the veteran told of stepping 
on a booby trap during service Vietnam.  He said that he 
sustained a shell fragment wound of the neck and complained 
of headaches "on and off" since service.  Examination of 
the head and neck disclosed a small, hardly visible scar in 
the left parietal area and a small scar, about 2 millimeters 
in diameter in the back of the neck on the left side of the 
spine.  The pertinent diagnosis was shell fragment wound of 
the head and neck.  

On the October 1972 VA examination, the veteran reported that 
he sustained multiple fragment wound injuries, including the 
neck, in 1968, in Vietnam.  There was a fragment wound scar 
in the upper posterior neck, on the left side, measuring 3/4 
inches by 1/4 inches.  The diagnosis was residual fragment 
wound scar of the neck, Muscle Group XXIII involved.  

The December 1972 rating decision granted service connection 
for residuals of a shell fragment wound of the neck, with 
damage to Muscle Group XXIII, rated as 10 percent disabling, 
under Code 5323.  That rating has remained in effect until 
September 1991.  

A summary shows the veteran was hospitalized for 
approximately 7 days in late January and early February 1981.  
A cervical myelogram was reported to be completely normal.  
It was felt that the veteran's symptoms were due to a 
cervical strain and he was discharged with home traction 
prescribed.  

The report of the June 1981 VA examination shows that the 
veteran had been treated with traction and improved.  
However, his neck was bothersome.  Neck motion was measured.  
The head resistant test of strength was good.  The diagnosis 
was shell fragment wound, neck.  

A private X-ray study, dated in May 1987, reflects the 
presence of degenerative changes with degenerative disc 
disease and posterior spurring at the C5-C6 level.  

VA clinical notes of September 1989 show the veteran 
complained of having neck pain for at least two years.  Pain 
was always worse in the fall.  The history of wounds and the 
private X-rays results were noted.  The neck was slightly 
tender in the mid-cervical area.  There was a normal range of 
cervical spine motion.  The assessment was degenerative 
arthritis of the cervical spine.  

On the May 1990 VA examination, the veteran gave a history of 
a shell fragment wound to the neck and asserted that he 
subsequently developed arthritis as a result of the injury.  
He reported neck pain.  The cervical spine was tender.  
Movements were extremely painful, but not restricted.  X-rays 
showed intervertebral disc spaces, neural foramina and 
apophyseal joints were well maintained.  There was a moderate 
degree of anterior hypertrophic spur formation involving C4 
though C6.  There was minimal posterior spur formation at the 
level of C4/C5 compatible with cervical spondylosis.  The 
pertinent diagnoses were residuals, shell fragment wound of 
the neck and cervical spondylosis.  

In July 1991, a private physician, P. K. T., M.D. reported on 
his examination of the veteran, wounds involved the posterior 
aspect of the veteran's neck.  He complained of increased 
pain and stiffness in the neck, which had progressed over the 
last several years.  The pain radiated into both shoulders, 
but not down the arms.  On examination, the range of cervical 
spine motion was restricted by pain.  He had the 
straightening of cervical lordosis.  There was tenderness 
from C3-C7, on the left and right.  He had mild paraspinal 
muscle spasm, bilaterally.  May 1990 VA X-rays showed 
degenerative changes at C4-C6.  The doctor reported that his 
X-rays showed moderately advanced degenerative changes at C4, 
C5 and C6, with spur formation and narrowing of the C5-C6 
disc space.  Small metallic fragments were seen in the 
posterior soft tissues at the C2-C3 level.  The diagnosis was 
post traumatic degenerative arthritis and degenerative disc 
disease of the cervical spine.  

The report of the May 1997 VA examination shows the veteran's 
medical history was reviewed.  The veteran complained of 
chronic pain in his neck.  The pain went down as far as his 
shoulders, but he denied radicular symptoms.  The cervical 
spine had 40 degrees flexion, 20 degrees extension, and 80 
degrees rotation, right and left.  The examiner commented 
that the cervical spine was somewhat restricted, particularly 
in extension.  X-rays revealed significant degenerative 
arthritis of the C5-C6 interspace with a large posterior 
osteophyte at that level.  The remainder of the X-rays was 
unremarkable.  The doctor commented that the cervical 
degenerative arthritis at C5-C6 was severe.  The doctor could 
not say that the cervical arthritis was in anyway due to the 
service-connected wound.  The doctor did not think that the 
shrapnel wounds, themselves, were connected to the veteran's 
cervical degenerative arthritis.  It was noted that the 
latter may have resulted from a fall or the normal aging 
process.   

The veteran's medical history was again reviewed for the 
March 2004 VA examination.  He complained of pain on the 
right side of the neck and reported that it caused headaches.  
Pain was evaluated as 7/10 and constant.  It was note that 
computerized tomography showed disc disease with C4-C5 and 
C5-C6 stenosis.  The pain reportedly went from the neck to 
the shoulders and to the back of the right arm.  When he had 
a flare-up, he was unable to move his neck.  It was worse on 
damp days.  He used heat and Ben-gay.  The active range of 
cervical spine flexion to 70 degrees was normal.  Passive 
flexion was to 70 degrees.  Backward extension was to 30 
degrees, active and passive.  Lateral flexion to 30 degrees, 
bilaterally, lacked 15 degrees.  Rotation to 40 degrees, 
bilaterally, lacked 40 degrees.  Repetitive flexion and 
extension did not change the range of motion.  The impression 
was traumatic arthritis of the cervical spine.   

Criteria and Analysis

The service-connected neck injury was initially rated as an 
injury to Muscle Group XXIII.  Muscle Group XXIII functions 
in the movement of the head and fixation of shoulder 
movements.  It includes the muscles of the side and back of 
the neck: the suboccipital; lateral vertebral and anterior 
vertebral muscles.  Injury to Muscle Group XXIII, will be 
rated as 30 percent disabling where severe, 20 percent 
disabling where moderately severe, 10 percent disabling where 
moderate and as noncompensable where slight.  38 C.F.R. 
Part 4, Code 5323 (2005).   

The evidence here shows retained foreign bodies consistent 
with a moderate disability and a 10 percent evaluation.  The 
medical reports provide a preponderance of evidence which 
establish that the veteran's neck does not have the muscle 
deficits, tissue loss, and other symptomatology which would 
approximate any higher rating under code 5323.  See also 
38 C.F.R. § 4.56.  Consequently, a higher rating under that 
code cannot be granted.  

A September 1991 rating decision added traumatic arthritis 
and scars to the service-connected neck disability and rated 
the disability at 20 percent under diagnostic codes 5010-
5290.  These codes rate joint disability on the basis of 
impairment of motion.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2004).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2005).  

Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.   38 C.F.R. Part 4, Code 5010 (2005).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent rating will be assigned where there is 
X-ray evidence of involvement of 2 or more major joints, or 2 
or more minor joint groups; and a 20 percent rating may be 
assigned if, there are occasional incapacitating 
exacerbations, in addition to X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups.  
These 10 percent and 20 percent ratings based on X-ray 
findings, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. Part 4, Code 5003 (2005).  

Prior to September 26, 2003, a limitation of cervical spine 
motion was rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 30 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5290 (2002).  See 
Statement of the case, dated in November 1997.  

As service connection has not been established for disc 
disease of the cervical spine, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, or its subsequent amendments (see 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (effective September 23, 2002); 
and 68 Fed. Reg. 51454- 51456 [pertaining to disc disease] 
(Aug. 27, 2003) (effective September 26, 2003)) are not 
applicable.  

Effective September 26, 2003, in pertinent part (for 
diagnostic codes 5237 and 5242), the general rating formula 
for diseases and injuries of the spine will be as follows, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  
Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
will be rated as 30 percent disabling;
Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height will be rated as 10 percent disabling.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Codes 5235-5242 (2005).  See supplemental 
statement of the case, dated in October 2004.  

The reports from the trained medical professionals show that 
pain, repetitive motion and other factors affecting motion 
were considered by the examiners, in accordance with §§ 4.40 
and 4.45, as interpreted by the Court in DeLuca.  On the May 
1997 VA examination, the cervical spine had 40 degrees 
flexion, 20 degrees extension, and 80 degrees rotation, right 
and left.  On the March 2004 VA examination, flexion was 70 
degrees, extension was 30 degrees, lateral flexion was 30 
degrees, bilaterally, and rotation was 40 degrees, 
bilaterally.  Under both old and new criteria, these findings 
do not exceed the criteria, set forth above, for a 20 percent 
rating.  The findings of the trained medical professionals 
are the most probative evidence as to the extent of the 
disability and, in this case, establish by a preponderance of 
the evidence that the disability does not approximate any 
applicable criteria for a higher evaluation.  

The functional impairment that can be attributed to pain, 
weakness, limitation of motion, and excess fatigability has 
been taken into account.  38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet App 202 (1995).  There is no objective 
medical evidence to show that pain or flare-ups of pain 
results in any additional limitation of motion of the 
cervical spine to a degree that supports a rating in excess 
of 20 percent, nor is there medical evidence of any weakness, 
fatigue or incoordination that results in such a degree of 
limitation of motion.  As the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.

Hemopneumothorax with Retained Foreign Body, Rated as 20 
Percent Disabling
Thoracotomy Scar, Currently Rated as Noncompensable

Factual Background

The veteran's shell fragment wounds included the posterior 
chest, which resulted in a right hemopneumothorax, 
necessitating a right tube thoracostomy.  The hospital 
discharge summary shows that admission examination disclosed 
healed wounds over the right posterior thorax.  Chest X-rays 
revealed a metallic foreign body overlying the second right 
posterior rib, but the lungs were fully expanded, 
bilaterally.  

On VA examination, in June 1972, X-rays disclosed a small 
metallic foreign body, approximately 4 millimeters in 
diameter, near the right anterior hilum.  Respiratory 
mobility was slightly decreased due to extreme obesity.  
Lungs were clear to percussion and auscultation.  There was a 
drainage tube scar over the fronto-lateral aspect of the 
right chest on the level of the 8th rib.  The diagnosis was 
foreign body in right anterior hilum.  

October 1972 VA X-rays revealed small metallic foreign bodies 
in the right upper lobe.  The lung fields were otherwise 
clear.  The report of the VA examination shows a surgical 
scar, 11/2 inches by 1/4 inch, on the right chest wall, at the 
7th intercostal and anterior axillary line.  A VA chest 
specialist examined the veteran.  The veteran had practically 
nothing in the way of chest symptoms.  There was no cough, 
dyspnea or pain.  Very occasionally, he had left anterior 
chest pain over the pericardium.  The doctor noted two healed 
shell fragment wound scars in the right posterior chest, one 
medially near the apex and one about 2 inches below the 
other.  The right lower anterior chest had a healed 
thoracotomy wound scar.  Movements of the two sides of the 
chest were fairly equal.  There was slight dullness over the 
right chest posteriorly and posterolaterally, and there were 
slightly diminished breath sounds over that region.  Voice 
sounds were normal.  There were no adventitious sounds.  
X-rays were reviewed and the shell fragments noted.  The lung 
fields were clear.  There was remarkable little thickening of 
the pleura on the right side.  The diagnoses were status post 
traumatic right hemopneumothorax due to shell fragment wound 
with slight residual pleural thickening and several small 
retained metallic fragments.  

The January 1972 rating decision granted service connection 
for the residuals shell fragment wound, hemopneumothorax with 
retained foreign body, rated as 20 percent disabling under 
code 6818, for residuals of pleural cavity injuries, 
including gunshot wounds.  A noncompensable rating was 
assigned for the thoracotomy scar.  

The rating criteria for respiratory disorders was changed, 
effective October 7, 1996.  This change discontinued the use 
of diagnostic code 6818.  The disability was subsequently 
rated under diagnostic code 6843.  

A VA clinical note, dated October 15, 1996, reflects other 
complaints.  The veteran's lungs were clear to auscultation.  
The claim for increase was received in November 1996.  

The veteran was examined in June 1997.  He gave a history of 
a injury in service.  He denied cough or expectoration.  He 
complained of difficulty breathing.  He said he became short 
of breath on walking up-hill 5 minutes; and, that going up 
two flights of stairs would cause shortness of breath.  He 
also complained of occasional sharp pains in the lateral 
aspect of the right chest at the area of the scar from the 
chest tube.  Objectively, the entrance wound on the posterior 
chest was well healed.  There was a 2 inch well healed scar 
in the right lateral chest from the chest tube.  There was no 
local tenderness, keloid formation, cough or expectoration.  
The chest was symmetrical with normal mobility.  The lungs 
were clear to percussion and auscultation.  The chest X-ray 
did not reveal any evidence of active disease.  The diagnosis 
was breathing problem.  The doctor commented that physical 
examination and pulmonary function tests at that time were 
normal.  

On pulmonary function testing, in August 1997, Forced 
Expiratory Volume in one second (FEV-1) was 110.3 percent of 
the predicted value.  The ratio of Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC) was 86 
percent.  The Diffusion Capacity of the Lung for Carbon  
Monoxide by the Single Breath Method (DLCO (SB)) was not 
done.  The results were interpreted as being normal.  

On the respiratory part of the March 2004 VA examination, the 
veteran complained of shortness of breath when walking up a 
hill or climbing up stairs.  Spirometery and lung volumes 
were normal.  There was no change after an inhaled 
bronchodilator.  Diffusion capacity was mildly reduced but it 
corrected fully when adjusted for alveolar volume.  The FEV-1 
was 3.3 and 3.46 after bronchodilator.  FEV-1/FVC was 87 
percent and 89 percent after bronchodilator.  The 
interpretation was a mild gas exchange defect.  It was noted 
that a December 2003 chest X-ray was essentially normal.  The 
lungs were clear to auscultation in all fields.  The 
impression was a history of hemopneumothorax with residual 
shortness of breath.  

The March 2004 examination of the veteran's shell fragment 
wound scars noted some scars overlying various muscles and 
that the rest of the scars were not painful and pink in 
color.  There was also a scar from a chest tube that was 3 
centimeters in length, in the right axilla.  

Criteria and Analysis 

General rating formula for restrictive lung disease 
(diagnostic codes 6840 through 6845) is as follows:  

FEV-1 less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the 
Lung for Carbon  Monoxide by the Single 
Breath Method (DLCO (SB)) less than 40 
percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen 
consumption  (with cardiac or respiratory 
limitation), or; cor pulmonale (right 
heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires 
outpatient oxygen therapy: 		100 
percent;  

FEV-1 of 40 to 55 percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO 
(SB) of 40 to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit):
	60 percent.  

FEV-1 of 56 to 70 percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO 
(SB) 56 to 65 percent predicted:		
			30 percent;  

FEV-1 of 71 to 80 percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; DLCO 
(SB) 66 to 80 percent predicted:		
			10 percent;  

Were the requirements for a 10 percent 
rating are not met:					
	0 percent.  

38 C.F.R. Part 4, including § 4.31 and Codes 6840-6845, 
effective October 7, 1996.  61 Fed. Reg. 46720, 46731 (Sep. 
5, 1996).  

The hemopneumothorax residuals have been rated as 20 percent 
disabling for over 20 years and this rating is now protected 
by law.  38 U.S.C.A. § 110 (West 2002).  A higher rating 
would require FEV-1 of 70 percent predicted or less or FEV-
1/FVC of 70 percent or less, or; DLCO (SB) of 65 percent 
predicted or less.  However, the recent pulmonary function 
tests do not approximate these deficits.  Rather, the doctors 
who have interpreted the results have found them to be 
normal.  The opinions of trained medical personnel based on 
standard medical tests are highly probative and persuasive.  
They establish by a preponderance of evidence that the wound 
residuals do not approximate the applicable criteria for a 
higher rating.  As the preponderance of the evidence is 
against the veteran's claim for an increased rating, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

Turning to the thoracotomy scar, the medical reports show it 
to be asymptomatic.  

Prior to August 30, 2002, scars, were rated as 10 percent 
disabling if superficial, poorly nourished, with repeated 
ulceration; or if superficial, tender and painful on 
objective demonstration.  38 C.F.R. Part 4, Code 7803, 7804 
(2002).  Scars could also be rated on limitation of function 
of part affected.  38 C.F.R. Part 4, Code 7805 (2002).  

Effective August 30, 2002, unstable superficial scars will be 
rated as 10 percent disabling.  
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7803.  

Also effective August 30, 2002, superficial scars which are 
painful on examination will be rated as 10 percent disabling.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  
Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118, Code 7804.  

As of August 30, 2002, other scars will be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118, 
Code 7805.  

In this case, the doctors have noted the presence of the 
thoracotomy scar.  However, they have repeatedly indicated 
that it is well healed.  There is no competent evidence that 
the scar is poorly nourished, ulcerated, unstable, tender, or 
painful on objective demonstration.  There is no evidence 
that it limits any chest function.  The medical evidence 
provides a preponderance of evidence which establishes that 
the scar does not approximate any applicable criteria for a 
compensable evaluation.  38 C.F.R. § 4.7.  Since it does not 
meet the criteria for a compensable rating, a noncompensable 
rating must be assigned.  38 C.F.R. § 4.31 (2005).  Here, 
again, as the preponderance of the evidence is against the 
veteran's claim for an increased rating, the benefit of the 
doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Lumbar Area, Currently Rated as 10 Percent Disabling

Factual Background

The December 1972 rating decision granted service connection 
for residuals of a shell fragment wound, lumbar area, rated 
as noncompensable under diagnostic code 7805, for rating 
scars.  In January 2000, the Board granted a 10 percent 
rating.  A February 2000 rating decision listed the 
disability as residuals of shell fragment wound of the low 
back with retained shell fragments, rated as 10 percent 
disabling under diagnostic code 7804 for scars.  In April 
2002, the Court vacated that portion of the Board decision 
which denied a higher rating.  In an October 2004 rating 
decision, the RO continued the 10 percent rating for 
residuals of shell fragment wound of the low back with 
retained shell fragments and, in addition, granted service 
connection for traumatic arthritis of the lumbosacral spine, 
rated as 20 percent disabling under diagnostic code 5237.  
The grant was effective November 4, 1996.  The veteran did 
not disagree with any aspect of this grant.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the Board 
will limit this discussion to the shell fragment wounds of 
the low back, and will not address the separate, unappealed 
20 percent rating for traumatic arthritis of the lumbosacral 
spine.  

The service medical records show the veteran sustained 
multiple fragment wounds in March 1970.  The wounds involved 
the posterior chest and lower extremities.  

On VA examination, in June 1972, there were no complaints or 
findings involving the lumbar spine.  

On VA examination, in October 1972, the veteran was noted to 
have a scar on the left side of his back, adjacent to the 1st 
lumbar vertebra.  Muscle Group XX was involved.  Motion of 
the lumbar spine was within normal limits.  The diagnosis was 
residual surgical and fragment wound scars of the back, 
Muscle Group XX involved.  The VA X-ray studies, in October 
1972, revealed a small metallic foreign body in the soft 
tissues posterior to the left transverse process of L3.  A 
small metallic foreign body was imbedded in the right second 
sacral mass.  Otherwise, the lumbosacral spine was normal.  

The report of the June 1981 VA examination shows that the 
lumbar spine was level with forward flexion to 95 degrees, 
extension backward to 35 degrees, lateral flexion to 40 
degrees and rotation to 35 degrees.  There was no muscle 
spasm or atrophy.  There was no pain on coughing or sneezing.  
The diagnosis was shell fragment wound, lumbar area.  

In July 1991, Dr. P. K. T. wrote that the veteran had a 
normal range of motion in the lumbar spine.  Reflexes were 1+ 
and symmetrical in the lower extremities; and there were no 
motor or sensory deficits.  Straight leg raising was 
negative.  

On VA examination in May 1997, the veteran complained of 
chronic pain in his low back and said that it had given him 
some difficulty in his last job.  The examiner found a 2+ 
right lower lumbar gluteal scar with a dimple.  His lumbar 
spine had 90 degrees flexion, 30 degrees extension, and 
normal rotation and tilting.  X-rays showed small fragments 
of shrapnel in his back.  They did not seem to be lying in 
any significant location.  The pertinent diagnosis was status 
post shrapnel wound to the back.  

In January 2000, the Board granted a 10 percent rating for 
the residuals of a shell fragment wound of the lumbar area, 
with retained shell fragments.  

The veteran was briefly hospitalized for other problems, in 
December 2001.  He was noted to have a history of chronic low 
back pain.  

VA clinical notes of September 2003 show that the veteran's 
spine was straight with normal curvature.  Straight leg 
raising was negative.  Knee and ankle jerk reflexes were 2+ 
and symmetrical.  Strength, sensation, and muscle bulk and 
tone were intact in the lower extremities.  There were no 
significant spasms.  The sacroiliac joints were nontender.  
Computerized tomography (CT) disclosed a bulging disc at L4-
L5, encroaching the foramina on the left side.  There were 
some degenerative arthritic changes.  The assessment was 
chronic low back pain secondary to degenerative disc disease.  
VA clinical notes of November 2003 and December 2003 show 
continuing complaints of lumbar spine pain.  

On VA examination of the veteran's joints, in March 2004, the 
veteran's history was reviewed.  He complained of pain in the 
lower back.  He told of pain on the right side, across his 
hip and across his right leg.  It was a sharp pain, which 
hurt more in the morning.  Sitting and medication helped.  
Flare-up involved stiffness.  The pain was reported to be 
constant.  Active and passive forward flexion went to 70 
degrees, lacking 20 degrees.  Active and passive extension, 
was normal at 30 degrees.  Active and passive lateral flexion 
were normal, at 30 degrees.  Active and passive rotation were 
normal at 30 degrees.  Repetitive movement decreased flexion 
and extension by 20 degrees.  It was noted that a recent CT 
scan of the lumbar spine showed a significant bulge of the 
annulus with calcification and degenerative changes in the 
epiphyseal joints at the L5-L5 level.  There was narrowing of 
the neural canal with degenerative osteoarthritic changes, 
primarily at the epiphyseal joints of the L3-L4 level.  The 
impression was traumatic arthritis of the spine.  

An October 2004 rating decision granted service connection 
for traumatic arthritis of the lumbosacral spine, with a 
rating of 20 percent, effective November 4, 1996.  

Criteria

Muscle Group XX functions in postural support of body; 
extension and lateral movements of spine.  It includes the 
spinal muscles: Sacrospinalis (erector spinae and its 
prolongations in thoracic and cervical regions) muscle group.  
Injuries in the lumbar region are rated as 60 percent 
disabling where severe, 40 percent disabling where moderately 
severe, 20 percent disabling where moderate and 
noncompensable where slight.  38 C.F.R. Part 4, Code 5320 
(2005).  

Analysis

The medical records show that the lumbar wound involved 
Muscle Group XX.  X-rays have shown retained foreign bodies 
in that muscle group.  With a retained foreign body, the 
injury is appropriately rated as moderate.  38 C.F.R. § 4.56.  
A moderate wound to Muscle Group XX will be rated as 20 
percent disabling.  38 C.F.R. Part 4, Code 5320.  Therefore, 
a 20 percent rating is granted, in addition to the 20 percent 
rating for arthritis of the lumbar spine, which is not at 
issue.  

A higher rating would require more extensive muscle damage 
and tissue loss than has been demonstrated here.  Considering 
the manifestations of a moderately severe muscle injury, the 
Board's review of the medical records does not disclose any 
evidence of scars indicating track of missile through one or 
more muscle groups, or indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
the muscles.  Similarly, there is no evidence of the deficits 
associated with a severe muscle injury.  The reports from the 
trained medical professionals provide the most probative 
evidence as to the extent of the disability, and, here, they 
establish that the low back wound does not exceed the 
criteria for a 20 percent rating.  

While the veteran may feel that his service-connected lumbar 
spine wound residuals warrant a higher evaluation, the 
reports from the trained medical professionals provide the 
most probative evidence as to the extent of the disability.  
In this case, the competent medical reports establish by a 
preponderance of evidence that the service-connected low back 
disability does not approximate any applicable criteria for a 
rating in excess of 20 percent.  38 C.F.R. § 4.7.  As the 
preponderance of the evidence is against a rating in excess 
of 20 percent, to that extent, the benefit of the doubt 
doctrine is not applicable and a rating in excess of 20 
percent must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

Left Popliteal Area, Currently Rated as 10 Percent Disabling

Factual Background

The veteran's multiple fragment wounds also included the 
lower extremities.   X-rays revealed multiple retained 
fragments over the tibia and fibula.  

On VA examination, the veteran complained of pain in both 
legs.  Findings included a scar, 11 inches long and 2 1/2 
inches wide on the posterior surface of the left leg, above 
the ankle.  There was no mention of the left popliteal space.  
The diagnosis was shell fragment wound, left leg.  

Examination of the left popliteal area, on VA examination in 
October 1972, disclosed a fragment wound scar, 0.5 inches in 
diameter in the popliteal fossa.  Muscle Group XIII was 
involved.  The scar was not tender to palpation and no 
swelling was noted.  The diagnosis was residuals of fragment 
wounds and surgical scar of the extremities (tender in the 
left calf), Muscle Group XIII and XI (both legs).  The 
October 1972 VA X-rays of the left leg disclosed a small 
metallic foreign body in the anterior soft tissues of the 
mid-leg and normal condition of the bones.  

The December 1972 rating decision granted service connection 
for residuals of a shell fragment wound, left popliteal area, 
rated as noncompensable

The report of the June 1981 VA examination shows that the 
veteran squatted well.  His knees had a full range of motion.  
There was no evidence of pain or distress.  The diagnosis was 
shell fragment wound, left popliteal area.  

In July 1991, Dr. P. K. T. reported a 2 inch healed puncture 
wound in the left popliteal area.  Symptoms were not 
reported.  The diagnosis was multiple old healed wounds in 
both lower extremities.  

The report of the May 1997 VA examination shows that there 
were no specific complaints or examination findings for the 
left knee or popliteal area.  X-rays revealed a shrapnel 
fragment behind the left knee.  It did not seem to be lying 
in a significant location.  

On VA examination of his joints, in March 2004, the veteran's 
medical history was reviewed.  The veteran's complaints of 
pain included the site behind the left knee.  It was worse 
when he stood-up.  The pain came and went.  When he had 
flare-ups, he would sit down.  It did not last too long.  He 
had stiffness with flare-ups.  His knees wanted to lock up.  
On examination, active and passive left knee flexion went 
from 0 to 110 degrees.  Repetitive motion decreased it to 100 
degrees.  Extension went to the 0 degree position.  Medial 
and lateral collateral ligaments and anterior and posterior 
cruciate ligaments were intact.  McMurray, Lachman and drawer 
signs were negative.  The impression was pain in the left 
knee from shrapnel wounds.  Examination of the veteran's 
scars disclosed a 3 centimeter scar behind the left knee from 
a piece of shrapnel.  The impression was scars from shrapnel 
wounds.  

In a October 2004 rating decision, the RO increased the 
rating for residuals of a shell fragment wound of the left 
popliteal area to 10 percent under diagnostic code 7804, 
effective November 4, 1996.  





Criteria

The RO has assigned the maximum rating assignable for a scar.  
38 C.F.R. Part 4, § 4.118, Code 7804 (2005).  For a higher 
rating, the disability would have to be rated on the basis of 
joint impairment.  In this case, because the popliteal area 
is the region behind the knee, a higher rating would require 
a limitation of knee function.  38 C.F.R. Part 4, § 4.118, 
Code 7805 (2005).

Other impairment of the knee, recurrent subluxation or 
lateral instability, will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 30 
percent disabling where severe.  38 C.F.R. Part 4, Code 5257 
(2005).  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(2005).  

Limitation in the ability to straighten or extend the leg 
will be rated as noncompensable where extension is limited to 
5 degrees; 10 percent disabling where extension is limited to 
10 degrees; 20 percent disabling where extension is limited 
to 15 degrees; 30 percent disabling where extension is 
limited to 20 degrees; 40 percent disabling where extension 
is limited to 30 degrees; and 50 percent disabling where 
extension is limited to 45 degrees.  38 C.F.R. Part 4, Code 
5261 (2005).  

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic code 5261 (leg, limitation of 
extension) both codified at 38 C.F.R. § 4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 
9-2004.

Muscle Group XIII functions in extension of the hip and 
flexion of the knee, outward and inward rotation of the 
flexed knee; and, acting with the rectus femoris and 
sartorius, (see Muscle Group XIV, 1, 2) synchronizing 
simultaneous flexion of the hip and the knee and extension 
of the hip and the knee by belt-over-pulley action at the 
knee joint.  Muscle Group XIII includes the posterior thigh 
group, hamstring complex of 2-joint muscles: (1) the biceps 
femoris; (2) the semimembranosus; and (3) the 
semitendinosus.  The disability will be rated as 40 percent 
disabling where severe, 30 percent disabling where 
moderately severe, 10 percent disabling where moderate and 
noncompensable where slight.  38 C.F.R. Part 4, Code 5313 
(2005).   

Analysis

Once again, the Board notes that the competent medical 
evidence, from trained medical personnel provides the most 
probative assessment of the degree of disability.  Here, the 
veteran's shell fragment wound to the left popliteal area is 
rated at 10 percent.  Review of the record does not disclose 
any evidence of a knee disability.  On the March 2004 VA 
examination, the medial and lateral collateral ligaments and 
anterior and posterior cruciate ligaments were intact.  
McMurray, Lachman and drawer signs were negative.  These 
findings indicate a stable knee, without even slight 
subluxation or instability ratable under diagnostic code 
5257.  On examination, active and passive left knee flexion 
went from 0 to 110 degrees.  Repetitive motion decreased it 
to 100 degrees.  This would not approximate a compensable 
rating for limitation of flexion under diagnostic code 5260.  
The extension to the 0 position is normal and would not 
approximate the limitation of extension required for a 
compensable rating under diagnostic code 5261.  

The functional impairment that can be attributed to pain, 
weakness, limitation of motion, and excess fatigability has 
been taken into account.  38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca, supra. There is no objective medical evidence to show 
that pain or flare-ups of pain results in any additional 
limitation of extension or flexion of the left knee to a 
degree that supports a higher rating, nor is there medical 
evidence of any weakness, fatigue or incoordination that 
results in such a degree of limitation of motion.

In light of the mention of Muscle Group XIII on the October 
1972 VA examination, the Board has considered the possibility 
of assigning a higher rating under those criteria.  The 
retained metallic foreign body would be consistent with 
moderate wound residuals, for which diagnostic code 5213 
provides a 10 percent rating.  A higher rating would require 
a moderately severe or severe wound.  However, the competent 
medical reports make it clear that Muscle Group XIII has not 
sustained the levels of muscle tissue loss and other damage 
associated moderately severe or severe injuries.  
Consequently, a higher rating cannot be assigned on the basis 
of injury to the muscle.  

The medical reports show that the veteran's complaints have 
been carefully considered and examined; however, the medical 
findings do not approximate any applicable criteria for a 
higher rating.  The medical reports are the most probative 
evidence and provide a preponderance of the evidence, which 
is against the claim.  As the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra; Ortiz, supra.

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2005).  The Board, as did the RO (see 
statements of the case dated in November 1997 and March 
2002), finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards" with respect to any of the disabilities 
at issue when considered alone.  38 C.F.R. § 3.321(b)(1) 
(2005).  In any event, the veteran is already in receipt of a 
total compensation rating based upon individual 
unemployability and, as a result of this decision, an earlier 
effective date for the total compensation rating based upon 
individual unemployability is warranted.  

Effective Date Earlier Than July 17, 2001 for
 a 100 Percent Rating for Post-Traumatic Stress Disorder

Criteria  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.

"Application" is not defined in the statute.  However, in 
the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered 
a "claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal 
as well as formal, as a "communication in writing."  
Further, the Federal Circuit stated that when 38 C.F.R. § 
3.155(a) refers to "an informal claim," it necessarily 
incorporates the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal 
Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

Under 38 C.F.R. § 3.157 (2005), a report of a VA outpatient 
or hospital examination will be accepted as the date of 
receipt of a claim when the claim specifying the benefit 
sought is received within one year from the date of the 
examination.  

Background.  On July 17, 2001, the RO received a statement 
from the veteran claiming service connection for PTSD.  He 
reported that PTSD had been diagnosed at a VA medical center.  
The RO requested the veteran's VA clinical records.  

A VA psychiatry note, dated March 2, 2001, shows that the 
veteran presented with a history of PTSD symptoms since 
serving in Vietnam.  Claimed symptoms included poor sleep, 
nightmares of combat, irritability, anger, depression, 
isolation, occasional alcohol abuse, flashbacks and suicidal 
ideation.  It was noted that the veteran had never held jobs 
for very long.  Objective findings were unremarkable.  The 
assessment was PTSD and major depressive disorder.  

A VA psychiatry note, dated April 13, 2001, shows that the 
veteran was complaining of severe anxiety, very poor sleep, a 
lot of dreams of his experiences in Vietnam, and nightmares.  
He would scream at his kids without provocation.  He reported 
a personality change since his return from Vietnam.  The 
veteran complained he was not able to relax, was extremely 
anxious, and continued to feel depressed despite medication.  
He was also unable to sleep.  

A psychological assessment was done on April 19, 2001.  
Extensive symptomatology was elicited.  The examiner 
concluded that the testing was supportive of a diagnosis of 
PTSD (mild to moderate) and major depression.  A more 
complete assessment was recommended.  

A VA PTSD examination was done in February 2003.  The 
detailed findings led to a diagnosis of PTSD and a GAF of 35.  
The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 31 to 40 indicates some 
impairment in reality testing or communication OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family and was unable to work).  See 
Cathell v. Brown, 5 Vet. App. 539 (1996).  

The March 2003 rating decision granted service connection for 
PTSD, rated as 100 percent disabling, effective July 17, 
2001.  

Analysis

Under 38 C.F.R. § 3.157, a report of a VA outpatient 
examination and treatment will be accepted as the date of 
receipt of a claim when a claim specifying the benefit sought 
is received within one year from the date of the examination.  
Since the veteran's claim, specifying that he was seeking 
benefits for PTSD, was received within one year of the date 
of the March 2, 2001 psychiatric outpatient examination, that 
examination date is accepted as the date of claim.  Hence, an 
effective date of March 2, 2001, for the grant of service 
connection for PTSD is warranted.  

Where a service-connected psychiatric disability produces 
total occupational and social impairment, the disability will 
be rated at 100 percent.  38 C.F.R. § 4.130, General Formula 
for Rating Mental Disorders, Code 9411 (2004).  By 
definition, a psychiatric disability with a GAF of 35 means 
that the psychiatric disability prevents the person from 
working; that is, it produces total occupational and social 
impairment.  In this case, the VA clinical notes of March and 
April 2001 did not offer an opinion as to the GAF but they 
did describe extensive symptomatology.  Thus, it is 
reasonable to conclude that the veteran's service-connected 
PTSD was totally disabling when he sought VA psychiatric 
treatment on March 2, 2001.  Hence an effective date of March 
2, 2001 is warranted for the 100 percent rating for PTSD.  

TDIU

The veteran's TDIU claim was received in November 1996, years 
before his schedular 100 percent rating was granted.  So, the 
later assignment of a total scheduler rating does not bar the 
earlier award of a TDIU rating.  38 C.F.R. § 4.16(a) (2004).  
In January 2000, the Board remanded the issue, so underlying 
disabilities could be examined and evaluated.  Other rating 
claims were granted and denied.  The denials were appealed to 
the Court, which vacated the denials and remanded the case to 
the Board, in March 2002.  In December 2003, the Board 
remanded the case for examination of the veteran and a 
medical opinion as to what effect the veteran's service-
connected residuals of multiple shell fragment wounds had on 
his ability to work.  

The VA examination was done in March 2004.  The examiner 
submitted a report with detailed findings.  He wrote that it 
was his impression that the veteran was unable to work.  He 
had not worked since 1996 because of all the pain.  It was 
also the examiner's impression that all of the veteran's 
current problems came from his scars and shrapnel wounds to 
the body from Vietnam.  It was also the impression of the 
examiner that pain was the limiting factor in the veteran's 
joints, scars and muscles.  

Criteria

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.  The issue is whether the 
veteran's service-connected disability or disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  See Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, 
the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  

In determining whether the veteran is entitled to a TDIU, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The Court has held that the central 
inquiry in determining whether a veteran is entitled to a 
total rating based on individual unemployability is whether 
service-connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524 (1993). The test of individual unemployability 
is whether the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; Hatlestad, 5 Vet. App. 524.  



Analysis

VA must base its decisions on medical evidence.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In this case, the 
only medical opinion as to the impact of the veteran's 
service-connected wound residuals was obtained in response to 
the December 2003 Board remand, and is found in the report of 
the March 2004 VA examination.  In that report, the physician 
concluded that the veteran could not work because of pain 
from his service-connected wound residuals.  That conclusion 
was supported by detailed findings as to the wound residuals.  
There is no competent medical opinion to the contrary.  Thus, 
the evidence on this point establishes that the veteran's 
service-connected wound residuals prevent him from securing 
or following any form of substantially gainful occupation 
consistent with his education and occupational experience.  
Consequently, the criteria for a TDIU rating are met and this 
claim for a TDIU prior to March 2, 2001will be granted.  The 
Board notes that the RO should set the effective date in the 
first instance.  Further, the regulation provides that, 
"Total disability ratings for compensation may be assigned, 
where the schedular rating is less that total..."  38 C.F.R. 
§ 4.16(a).  Since a schedular total rating is in effect, as 
of March 2, 2001, a TDIU rating may not be awarded as of that 
date.  


ORDER

A 30 percent rating for residuals of shell fragment wounds, 
right upper back and shoulder, Muscle Groups I and II, prior 
to July 3, 1997, is granted, subject to the law and 
regulations governing the payment of monetary awards.  

As of July 3, 1997, a rating in excess of 20 percent for 
residuals of shell fragment wounds, right upper back, Muscle 
Group II, is denied.  

As of July 3, 1997, a rating in excess of 10 percent for 
residuals of shell fragment wounds, right shoulder, Muscle 
Group I, is denied.  

A disability rating in excess of 20 percent for residuals, 
shell fragment wound, right calf, Muscle Group XI, is denied.  

A disability rating in excess of 20 percent for residuals, 
shell fragment wound, right buttock, Muscle Group XVII, is 
denied.  

A disability rating in excess of 10 percent for residuals, 
shell fragment wound, left leg, Muscle Group XI, is denied.  

A separate 10 percent rating for a residual shell fragment 
wound scar on the left calf is granted, subject to the rules 
and regulations governing the payment of VA monetary 
benefits.

A disability rating in excess of 20 percent for residuals, 
shell fragment wound, neck, Muscle Group XXIII, with 
traumatic arthritis and scars, is denied.  

A disability rating in excess of 20 percent for residuals, 
shell fragment wound, hemopneumothorax with retained foreign 
body, is denied.  

A 20 percent rating for residuals, shell fragment wound, 
Muscle Group XX, lumbar region, is granted, subject to the 
law and regulations governing the payment of monetary awards.  

A disability rating in excess of 10 percent for residuals, 
shell fragment wound, left popliteal area, is denied.  

A compensable evaluation for a thoracotomy scar is denied.  

An effective date of March 2, 2001 for a 100 percent rating 
for post-traumatic stress disorder is granted, subject to the 
laws and regulations governing monetary awards.  

A TDIU rating is granted, prior to March 2, 2001, subject to 
the laws and regulations governing monetary awards.  


REMAND

In October  2002, the Board denied an appeal for a 
compensable disability rating for malaria.  The Board had 
previously remanded the case, in January 2000, for an 
examination and medical opinion.  The examiner was to 
"indicate whether active disease is present and, if not, 
whether any residuals are present, including liver or spleen 
damage."  The veteran was given a VA examination with 
various tests.  The examiner diagnosed, "History of malaria 
while on active duty with no sequela."  The Board 
subsequently denied the appeal.  The veteran's attorney, in 
his brief to the Court of Appeals for Veterans Claims, 
asserted that the examination had not complied with the Board 
remand because it did not use the words residuals, spleen or 
liver.  It was asserted that this was a violation of the 
principles laid down by the Court in Stegall v. West, 11 Vet. 
App. 268 (1998).  On behalf of VA, the Office of the General 
Counsel noted that sequela was a medical term synonymous with 
residuals and no sequela meant no residuals.  Nevertheless, 
the Court found that the explanation provided by the examiner 
was inadequate.  The Court vacated the Board decision and 
remanded the matter.  In accordance with the Court's order, 
the Board is returning the case to the RO to obtain an 
examination report with a detailed explanation of the 
examiner's conclusion.  

The issue of entitlement to a compensable disability rating 
for malaria is REMANDED for the following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the veteran should be told 
that competent medical evidence of 
current malaria or its current residuals 
is needed to support his claim.  

2.  The veteran should be scheduled for 
an examination for malaria residuals.  
The claims folder should be made 
available to the examiner for review, 
prior to the examination.  All indicated 
tests or studies should be done, this 
includes both physical examination and 
laboratory studies.  

?	The examiner should ask the veteran 
to list all symptoms which the 
veteran may attribute to malaria.  

?	The examiner should examine the 
veteran and express an opinion as to 
whether it is at least as likely as 
not (a 50 percent or greater 
probability) that the veteran has 
active or symptomatic malaria.  
?	The examiner should explain which 
findings support the conclusion that 
there are or are not any liver 
manifestations of malaria.  

?	The examiner should explain which 
findings support the conclusion that 
there are or are not any spleen 
manifestations of malaria.  

?	If the veteran fails to report for 
examination, the physician should 
attempt to respond to the above 
questions based on the record.  

3.  Thereafter, the RO should readjudicate 
the claim for a compensable rating for 
malaria in light of the evidence added to 
the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


